FILED PURSUANT TO RULE424(b)(3) SEC FILE NUMBER: 333-145492 PROSPECTUS BLUEGATE CORPORATION 701 North Post Oak Road, Suite 600 Houston, Texas 77024 voice: (713) 686-1100fax: (713) 682-7402 41,234,731 Shares of Common Stock This prospectus relates to the sale of up to 41,234,731 shares of our common stock by Selling Stockholders. We will not receive proceeds from the sale of our shares by the Selling Stockholders. However, we may receive proceeds from the exercise of the options and warrants overlying the common stock. If all the options and warrants are exercised, we could receive $19,234,000. Our common stock is traded on the OTCBB under the trading symbol “BGAT." INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CONSIDER CAREFULLY THE RISK FACTORS BEGINNING ON OF THIS PROSPECTUS BEFORE MAKING A DECISION TO PURCHASE OUR STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus isAugust 30, 2007. 1 TABLE OF CONTENTS Page Available Information 3 Prospectus Summary 3 Risk Factors 4 Information Regarding Forward-Looking Statements 6 Use of Proceeds 6 Description of Business 6 Description of Property 9 Financial Statements 9and 31 Management's Discussion and Analysis 9 Market for Common Equity and Related Stockholder Matters 12 Directors, Executive Officers, Promoters and Control Persons 14 Executive Compensation 16 Security Ownership of Certain Beneficial Owners and Management 22 Certain Relationships and Related Transactions 23 Description of Securities 24 Selling Stockholders 25 Plan of Distribution 28 Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 29 Legal Proceedings 29 Interest of Named Experts and Counsel 29 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 29 2 AVAILABLE INFORMATION We are currently subject to the reporting requirements of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). We file periodic reports, proxy materials and other information with the Securities and Exchange Commission (the "Commission"). In addition, we will furnish stockholders with annual reports containing audited financial statements certified by our independent accountants and interim reports containing unaudited financial information as it may be necessary or desirable. We will provide without charge to each person who receives a copy of this prospectus, upon written or oral request, a copy of any information that is incorporated by reference in this prospectus (not including exhibits to the information that is incorporated by reference unless the exhibits are themselves specifically incorporated by reference). Such request should be directed to: Stephen J. Sperco, CEO, 701 North Post Oak Road, Suite 600, Houston, Texas 77024, voice: (713) 686-1100 fax: (713) 682-7402. Our Web site is www.bluegate.com. We have filed with the Securities and Exchange Commission a Registration Statement under the Securities Act of 1933, as amended (the "Securities Act") with respect to the securities offered by this prospectus. This prospectus does not contain all of the information set forth in the Registration Statement, parts of which are omitted in accordance with the rules and regulations of the Commission. For further information with respect to us and this offering, reference is made to the Registration Statement, including the exhibits filed therewith, that may be inspected without charge at the public reference room maintained by the Commission at treet N.E., Washington, D.C. 20549, tel. 1-800-SEC-0330, or through SEC's e-mail address: publicinfo@sec.gov. Copies of such material may also be obtained from the Public Reference Section of the Commission at 100 F Street N.E., Washington, D.C. 20549, at prescribed rates. The Web site of the Commission is www.sec.gov which contains reports, proxy and information statements and other information regarding issuers that file electronically with the Commission. Visitors to the Commission's Web site may access such information by searching the EDGAR database. PROSPECTUS SUMMARY Bluegate provides the nation's only Medical Grade Network® that facilitates physician and clinical integration for hospitals and physicians by communicating in a secure private environment. As a leader in the healthcare industry of IT telecom solutions and remote management services, Bluegate provides hospitals and physicians with a single source solution for clinical integration and IT telecom needs. Additionally, Bluegate provides IT telecom consulting through its professional services division. In 2004, we filed an amendment to our Articles of Incorporation to change our name to Bluegate Corporation. Our former name was Crescent Communication, Inc. In this prospectus, we refer to ourselves as "Bluegate," "We," Us," "Our" and the "Company." References to us also include our subsidiary, Trilliant Technology Group, Inc. (“TTG”).References to our common stock herein give effect to our 20:1 reverse stock split in 2004. In 2004, we took corporate action to increase the number of our authorized shares of common stock to 50,000,000 shares of common stock. Our executive offices are located at: Bluegate Corporation, 701 North Post Oak Road, Suite 600, Houston, Texas 77024, voice: (713) 686-1100 fax: (713) 682-7402 Our growth is dependent on our attaining profit from our operations and our raising capital through the sale of stock or debt. There is no assurance that we will be able to raise any equity financing or sell any of our services at a profit. Our functional currency is the U.S. dollar. Our independent auditors included an explanatory paragraph in their report, dated March 12, 2007, indicating substantial doubt exists relating to our ability to continue as a going concern. Our stock is traded on the OTCBB. Our trading symbol is "BGAT." 3 THE OFFERING Outstanding Common Stock Before This Offering 14,443,812 shares of common stock are outstanding as of August 15, 2007, including 12,082,285 shares of common stock offered in this prospectus. Common Stock Offered A total of 41,234,731 shares of common stock, consisting of 12,082,285 shares of common stock already outstanding, and 29,152,446 shares of common stock underlying options and warrants. The options and warrants have not been exercised yet. Outstanding Common Stock After This Offering 43,596,258 shares of common stock, if all of the 29,152,446 options and warrants are exercised. These options and warrants have exercise prices ranging from $0.17 per share to $6.00 per share, and expire at various times through the year 2012. Offering Price Of the Common Stock Determined at the time of sale by the selling stockholders. Proceeds We will not receive any proceeds from the sale of the common stock offered by the selling stockholders that may be sold pursuant to this prospectus. If all the options and warrants are exercised, we could receive $19,234,000. Risk Factors The securities offered hereby involve a high degree of risk. See "Risk Factors" on page 5 of this prospectus before making a decision to purchase our stock. RISK FACTORS You should carefully consider the following risk factors before purchasing our common stock. The risks and uncertainties described below are not the only ones we face. There may be additional risks and uncertainties that are not known to us or that we do not consider to be material at this time. If the events described in these risks occur, our business, financial condition and results of operations would likely suffer. This prospectus contains forward-looking statements that involve risks and uncertainties. Our actual results may differ significantly from the results discussed in the forward-looking statements. This section discusses the business risk factors that might cause those differences. RISKS RELATED TO OUR FINANCIAL OPERATIONS: OUR PAST LOSSES RAISE DOUBTS ABOUT OUR ABILITY TO OPERATE PROFITABLY OR CONTINUE AS A GOING CONCERN. We have experienced substantial operating losses and we expect to incur significant operating losses until sales increase. We will also need to raise sufficient funds to finance our activities. We may be unable to achieve or sustain profitability. Our independent auditors included an explanatory paragraph in their report, dated March 12, 2007, indicating substantial doubt about our ability to continue as a going concern. These factors raise substantial doubt as to our ability to continue as a going concern. OUR EXPECTED FUTURE LOSSES RAISE DOUBTS ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN UNLESS WE CAN RAISE CAPITAL. Future events may lead to increased costs that could make it difficult for us to succeed. To raise additional capital, we may sell additional equity securities, or accept debt financing or obtain financing through a bank or other entity. There is no limit as to the amount of debt we may incur. Additional financing may not be available to us or may not be available on terms acceptable to us. If additional funds are raised through the issuance of additional stock, there may be a significant dilution in the value of our outstanding common stock. WE MAY NOT BE ABLE TO RAISE THE REQUIRED CAPITAL TO CONDUCT OUR OPERATIONS. We may require additional capital resources in order to conduct our operations. If we cannot obtain additional funding, we may make reductions in the scope and size of our operations. In order to grow and expand our business, and to introduce our services to the marketplace, we will need to raise additional funds. RISKS RELATED TO OUR BUSINESS OPERATIONS: COMPETITION. Many of our competitors have greater financial, marketing and information technology resources than we do. The current scope of our operations is limited to Texas, Louisiana and Illinois. We could easily lose our first-to-market advantage if larger competitors aggressively entered the HIPAA compliance marketplace. IF WE DO NOT KEEP PACE WITH OUR COMPETITORS AND WITH TECHNOLOGICAL AND MARKET CHANGES, OUR SERVICES MAY BECOME OBSOLETE AND OUR BUSINESS MAY SUFFER. The market for our services is competitive and could be subject to rapid technological changes. We believe that there are potentially many competitive approaches being pursued, including some by private companies from which information is difficult to obtain. Many of our competitors have significantly greater resources and more services that directly compete with our services. Our competitors may have developed, or could in the future develop, new technologies that compete with our services even render our services obsolete. 4 WE COULD HAVE SYSTEMS FAILURES THAT COULD ADVERSELY AFFECT OUR BUSINESS. Our business depends on the efficient and uninterrupted operation of our computer and communications hardware systems and infrastructure. Although we have taken precautions against system failure, interruptions could result from natural disasters as well as power losses, Internet failures, telecommunication failures and similar events. Our systems are also subject to human error, security breaches, computer viruses, break-ins, "denial of service" attacks, sabotage, intentional acts of vandalism and tampering designed to disrupt our computer systems. We also lease telecommunications lines from local and regional carriers, whose service may be interrupted. Any damage or failure that interrupts or delays network operations could materially and adversely affect our business. OUR BUSINESS COULD BE ADVERSELY AFFECTED IF WE FAIL TO ADEQUATELY ADDRESS SECURITY ISSUES. We have taken measures to protect the integrity of our technology infrastructure and the privacy of confidential information. Nonetheless, our technology infrastructure is potentially vulnerable to physical or electronic break-ins, viruses or similar problems. If a person or entity circumvents its security measures, they could jeopardize the security of confidential information stored on our systems, misappropriate proprietary information or cause interruptions in our operations. We may be required to make substantial additional investments and efforts to protect against or remedy security breaches. Security breaches that result in access to confidential information could damage our reputation and expose us to a risk of loss or liability. RISKS RELATED TO OUR SECURITIES: THE SHARES AVAILABLE FOR SALE BY THE SELLING STOCKHOLDERS COULD SIGNIFICANTLY REDUCE THE MARKET PRICE OF OUR COMMON STOCK. A total of 41,234,731 shares of our common stock are being registered for resale under this prospectus. The market price of our common stock could drop if a substantial amount of these shares are sold in the public market. A drop in the market price will reduce the value of your investment. SELLING STOCKHOLDERS MAY SELL SECURITIES AT ANY PRICE OR TIME WHICH COULD REDUCE THE MARKET PRICE OF OUR COMMON STOCK. After effectiveness of this prospectus, the Selling Stockholders may offer and sell their shares at a price and time determined by them. The timing of sales and the price at which the shares are sold by the Selling Stockholders could have an adverse effect upon the public market for our common stock. SINCE WE HAVE NOT PAID ANY DIVIDENDS ON OUR COMMON STOCK AND DO NOT INTEND TO DO SO IN THE FUTURE, A PURCHASER OF OUR COMMON STOCK WILL ONLY REALIZE A GAIN ON HIS INVESTMENT IF THE MARKET PRICE OF OUR COMMON STOCK INCREASES. We have never paid, and do not intend, to pay any cash dividends on our common Stock for the foreseeable future. An investor in this offering, in all likelihood, will only realize a profit on his investment if the market price of our common stock increases in value. BECAUSE SHARES OF OUR COMMON STOCK MAY MOST LIKELY TRADE UNDER $5.00 PER SHARE, THE APPLICATION OF THE PENNY STOCK REGULATION COULD ADVERSELY AFFECT THE MARKET PRICE OF OUR COMMON STOCK AND MAY AFFECT THE ABILITY OF HOLDERS OF OUR COMMON STOCK TO SELL THEIR SHARES. Our securities may be considered a penny stock. Penny stocks generally are defined as securities with a price of less than $5.00 per share other than securities registered on national securities exchanges or quoted on the Nasdaq stock market, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. Our securities may be subject to penny stock rules that impose additional sales practice requirements on broker-dealers who sell penny stock securities to persons other than established customers and accredited investors. For transactions covered by these rules, the broker-dealer must make a special suitability determination for the purchase of penny stock securities and have received the purchaser's written consent to the transaction prior to the purchase. For any transaction involving a penny stock, unless exempt, the penny stock rules require the delivery, prior to the transaction, of a disclosure schedule prescribed by the Commission relating to the penny stock market. The broker-dealer also must disclose the sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Monthly statements must be sent by the broker-dealer disclosing recent price information on the limited market in penny stocks. The penny stock rules may restrict the ability of broker-dealers to sell our securities and may have the effect of reducing the level of trading activity of our common stock in the public market. SHARES ELIGIBLE FOR FUTURE SALE MAY ADVERSELY AFFECT THE MARKET. From time to time, certain of our stockholders may be eligible to sell all or some of their shares of restricted common stock by means of ordinary brokerage transactions in the open market pursuant to Rule 144. Any substantial sale of our common stock pursuant to Rule 144 or pursuant to any resale prospectus may have material adverse effect on the market price of our securities. 5 RISKS RELATED TO OUR CORPORATE GOVERNANCE: OUR OFFICERS AND DIRECTORS HAVE LIMITED LIABILITY AND HAVE INDEMNITY RIGHTS. The Nevada Revised Statutes, our Articles of Incorporation and our By-Laws provide that we may indemnify our officers and directors against losses or liabilities which arise in their corporate capacity. The effect of these provisions could be to dissuade lawsuits against our officers and directors. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Some of the statements contained in this prospectus, including, without limitation, statements containing the words "believes," "anticipates," "expects," and other words of similar import, are "forward-looking statements." Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements expressed or implied by forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on forward-looking statements. In addition to the forward-looking statements contained in this prospectus, the following forward-looking factors could cause our future results to differ materially from our forward-looking statements: market acceptance of our services, competition, the availability of capital and financing, changes in technology, changes in government regulation and government compliance. USE OF PROCEEDS We will pay for the cost of registering the shares of common stock in this offering. We will not receive any proceeds from the sale of the common stock by the Selling Stockholders. However, we may receive proceeds from the exercise of the options and warrants overlying the common stock. If all the options and warrants overlying the common stock in this offering, we will receive proceeds in the aggregate amount of $19,234,000. We will use such proceeds, if received, for general corporate purposes and working capital. DESCRIPTION OF BUSINESS INTRODUCTION Bluegate provides the nation's only Medical Grade Network® that facilitates physician and clinical integration for hospitals and physicians by communicating in a secure private environment. As a leader in the healthcare industry of IT telecom solutions and remote management services, Bluegate provides hospitals and physicians with a single source solution for clinical integration and IT telecom needs. Additionally, Bluegate provides IT telecom consulting through its professional services division. Our Web site is www.bluegate.com. In the Company’s Form 10-KSB, we refer to ourselves as"Bluegate", "We", Us", “the Company”, and "Our."References to our common stock herein giveeffect to our 20:1 reverse stock split which occurred in 2004.In 2004, we tookcorporate action to increase the number of our authorized shares of common stockto be 50,000,000 shares of common stock. Our executive offices are located at: Bluegate Corporation, 701 North PostOak Road, Suite 600, Houston, Texas77024, tel. voice:713-686-1100, fax:713-682-7402. Our Web site is www.bluegate.com. Our growth is dependent on attaining profit from our operations and ourraising capital through the sale of stock or debt.There is no assurance thatwe will be able to raise any equityfinancing or sell any of our products at a profit. Our functional currency is the U.S. dollar.Our independent auditors issued a going concern qualification in their report dated March 12, 2007, whichraises substantial doubt about our ability to continue as a going concern.Our stock is traded on the OTCBB.Our trading symbol is "BGAT." CORPORATE HISTORY In 2001, Mr. Manfred Sternberg acquired effective control of the company and during 2002 and 2003 under his leadership, the company commenced development and completion of the necessary systems to offer integrated HIPAA compliant Medical Grade Network® to the health care community to provide electronic systems required by increasing U.S. public policy mandates to accelerate the movement to secure electronic health records. To accelerate our movement into the field,in 2004, we sold our Internet Service Provider ("ISP") customer baseeffective June 21, 2004 to concentrate on our health care IT solutions model and its Medical Grade Network®.Under the terms of this sale, we received an aggregate of $1,150,000. In 1996, Congress passed theHealth Insurance Portability and Accountability Act ("HIPAA"). Two of the manyfeatures of HIPAA were a mandate that the healthcare industry move toward usingelectronic communication technology to streamline and reduce the cost ofhealthcare, and a requirement that healthcare providers treat virtually allhealthcare information as confidential, especially when electronicallytransmitted. In 2003, a minority amount of our revenue was related to our HIPAAbusiness.In 2004, a majority of our revenue was related to our HIPAA business. In 2005, all of our revenues were related to our health care service model. 6 In 2004, we contracted with the largest healthcare system in Texas toprovide physicians with Internet bandwidth and managed security services usingour Medical Grade Network®. In March 2005 we acquired substantially all of the assets and assumed certain ongoing contractual obligations of TEKMedia Communications, Inc. in exchange for 132,000 shares of the Company’s common stock valued at $116,160. In September 2005 we acquired substantially all of the assets and assumed certain ongoing contractual obligations of Trilliant Corporation, a company that provides assessment, design, vendor selection, procurement and project management for large technology initiatives, particularly in the healthcare arena. The acquisition strengthened Bluegate as a competitor in the technology management industry. The purchase price consisted of $161,033 cash and 258,308 shares of Bluegate's common stock valued at $180,816. The asset sale and purchase agreement provides for additional consideration up to 827,160 common shares depending on the acquired business' revenue through September 2008 and royalty payments based on sales through September 2008 of certain software acquired. Effective September 30, 2006, in accordance with the asset sale and purchase agreement, 407,407 shares of Bluegate’s common stock valued at $301,481 was issued as additional consideration based upon the acquired business’ revenue calculation after the first year. As of December 31, 2006, additional consideration up to 419,753 common shares may be issued, depending on the acquired business revenue pertaining to the second year. OUR BUSINESS Bluegate provides the nation's only Medical Grade Network® that allows hospitals and physicians to achieve physician and clinical integration by communicating in a secure private environment, improving patient care. As a leader in the healthcare industry of outsourced IT solutions and remote management services, Bluegate provides hospitals and physicians with a single source solution for all clinical integration and IT needs. Additionally Bluegate provides IT consulting through its professional services division and HIPAA-compliant, turnkey managed security services and interoperability solutions across its Medical Grade Network® for hospitals, physicians and other healthcare facilities. Consulting Practice Our consulting practice works with medium to large organizations on evaluation, procurement and implementation of voice, data, video, infrastructure and applications. Our applications group also performs specific applications development, enhancement, coding and integration work for these projects when requested by our customers. Field Support Our field support offering includes help desk support and break-fix arrangements as well as acquisition and special financing of equipment and services.It also can include provisions for technology refresh, change management and level of service agreements. Our target market for such services consists of private-practice physicians whose office staffs typically lack the in-house technical expertise to support mission-critical computer systems and associated hardware. In many cases, these private-practice physicians are affiliated with our larger medical facility clients, creating a logical foundation for Bluegate to establish and maintain long-term business relationships. Systems Integration and Managed Security Solutions Our systems integration and managed security group enables secure, HIPAA-compliant data communication between hospitals, medical facilities and physician practices from all locations via our Bluegate Medical Grade Network® - ultimately enhancing patient care. We also provide affordable access to compatible medical-focused content and applications over the infrastructure to improve practice efficiency and service. We extend IT best practices to the edge of the health care network ensuring every access point for the physician and health care location is as secure as the hospital itself. Two-fold Market Opportunity HIPAA compliance for physician practices The Administrative Simplification provisions of Title II of HIPAA require the United States Department of Health and Human Services to establish national standards for electronic health care transactions and national identifiers for providers, health plans, and employers. It also addresses the security and privacy of health data. Adopting these standards will improve the efficiency and effectiveness of the nation's health care system by encouraging the widespread use of electronic data interchange in health care. There is rapidly increasing demand for our networks, technologies, remote management and professional IT services, largely as the result of increasing pressure for health care providers to adopt electronic health records and the favorable health care IT environment created by the Stark Law exceptions. Facilitate participation in National Healthcare Information Network (NHIN) Electronic data communication networks have vast potential for enhancing the quality of patient care, mitigating the soaring costs of health care, and protecting patient privacy. To harness this potential, the current administration, Congress, and administrative agencies are advocating that all physicians get connected to the NHIN, the proposed national health information system.A NHIN is expected to enable physicians to write electronic prescriptions (eRx) and securely share patient electronic health records (EHR), including medical images, with other health care providers at hospitals, clinics, and individual physician offices. 7 In order to access and use the NHIN, individual physicians must have the appropriate information technology environment at their offices, and the hospitals where they admit patients.Further, the hospital’s credentialed physicians must be on a common HIPAA compliant network. Once the hospital has installed the necessary secure electronic connectivity behind their firewall, the “last mile” of connectivity, the figurative distance from the telecommunication provider’s switch to an end user (i.e. the physician), still presents a major challenge. In addition to being HIPAA-compliant, the networks also need to be interoperable, which requires assessing and augmenting physicians’ existing IT equipment and resources. Adequate training and technical support is necessary to ensure the highest possible network availability and security and the ability to move and manage information back and forth. Today, Bluegate’s offering singularly solves a particularly vexing piece of the HIPAA requirement and the “last mile” challenges of a NHIN by connecting the individual physician's practice to this secured network. As a result, Bluegate is positioning itself, through its Medical Grade Network®, to provide HIPAA compliant connectivity to the NHIN linking physician practices, hospitals and insurance companies to a secure network. As a result, Bluegate has acquired and deployed significant resources towards this national opportunity. Bluegate began its business installing Medical Grade Networks® in Houston, Texas in late 2004 and 2005.We are in active contract negotiations with health care entities in Texas andaround the country to design, develop and deploy networks that are based upon the success of those deployed in Houston, Texas. Bluegate Strategy Our current short term strategies are to: (1) increase our market penetration and dominance of the Houston hospital, centralized health care and physician markets; (2) commence systems in other Texas cities; and, (3) commence systems in other cities in the U.S.Our long term strategy is fourfold: (1) fill as much of the national HIPAA-compliant secured communications void that exists between the physician and the hospital as we can; (2)sell our services to the physicians that join ourMedical Grade Network®, enabling them to choose Bluegate as their electronic health solutions firmand as the IT outsource firm of choice for all of their technology needs; (3) to be “THE” IT solutions resource to medical institutions,health care facilities, regional health information organizations (RHIOs) and centralized health care organizations (HCOs) for all their information technology needs;and, (4) partner with a wide array of third party providers of software, managed systems, pharmacy benefits and many other applications that must run on electronic networks and be installed in hospitals, HCOs and medical practices. COMPETITION We are not aware of any completely direct competitors at this time.However, competition may include vendors of HIPAA software and Internet Protocol ("IP") networks whose security may or may not comply with the terms of the HIPAA confidentiality compliance requirements. The Internet and data services market is extremely competitive, highlyfragmented and has grown dramatically in recent years.The market ischaracterized by the absence of significant barriers to entry and the rapidgrowth in Internet usage among customers. Other competitors may be: - Access and content providers, such as AOL, Microsoft, EarthLink and Time Warner; - Local, regional and national Internet service providers, such asMegapath, EarthLink, XO Communications and Mindspring; - Regional, national and international telecommunications companies, such as AT&T, MCI and Allegiance Telecom; - On-line services offered by incumbent cable providers such as TimeWarner; - DSL providers such as Covad. Most of our competitors have greater financial and other resources than wehave, and there is no assurance that we will be able to successfully compete. OUR BUSINESS - CUSTOMERS AND VENDORS Major Customers.During 2006, our top five major customers all located in Houston, accounted for 43% of our sales.No single customer accounted for more than 13% of sales. Major Vendors. During 2006, five major vendors accounted for 92% of our purchases.No single vendor accounted for more than 26% of purchases. EMPLOYEES We currently have 40 employees of whom 37are full time employees. AVAILABLE INFORMATION ABOUT US Our filings with the SEC may be obtained in person or by writing to the SEC's Public Reference Branch at 450 Fifth Street, N.W., Washington, D.C.20549, tel. 1-800-SEC-0330, or through SEC's e-mail address: publicinfo@sec.gov.In most cases, this information is also available on the SEC's Web site: www.sec.gov. Our web site is www.bluegate.com. 8 DESCRIPTION OF PROPERTY We lease approximately 7,290 square feet of office space located at 701 North Post Oak Road, Suite 600, Houston, Texas77024, for a monthly lease payment of approximately $9,000.The lease expires in November 2013. We believe this space is adequate for our current needs, and that additional space is available to us at a reasonable cost, if needed. During 2006 we subleased a portion of this space to other companies. FINANCIAL STATEMENTS Our audited financial statements for the years ended December 31, 2006 and 2005 begin on page 31 Our unaudited financial statements for the six months ended June 30, 2007 begin on page 56 MANAGEMENT'S DISCUSSION AND ANALYSIS FORWARD-LOOKING STATEMENT This Management's Discussion and Analysis should be read in conjunction with the audited financial statements and notes thereto set forth herein. Certain statements contained in this report, including, without limitation, statements containing the words, "likely," "forecast," "project," "believe," "anticipate," "expect," and other words of similar meaning, constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaim any obligation to update any such factors or to announce publicly the results of any revision of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. In addition to the forward-looking statements contained in this Form 10-KSB, the following forward-looking factors could cause our future results to differ materially from our forward-looking statements: competition, capital resources, credit resources, funding, government compliance and market acceptance of our products and services. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Our discussion and analysis of our financial condition and results of operations are based upon financial statements which have been prepared in accordance with generally accepted accounting principles in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities.On an ongoing basis, we evaluate these estimates.We base our estimates on historical experience and on assumptions that are believed to be reasonable.These estimates and assumptions provide a basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions, and these differences may be material. We believe that the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our consolidated financial statements. REVENUE RECOGNITION. Revenue, which includes licensing revenue, is recognized based upon contractually determined monthly service charges to individual customers.Some services are billed in advance and, accordingly, revenues are deferred until the period in which the services are provided. STOCK-BASED COMPENSATION. Financial Accounting Standard No. 123, "Accounting for Stock-Based Compensation" ("SFAS No. 123") established financial accounting and reporting standards for stock-based employee compensation plans. It defines a fair value based method of accounting for an employee stock option or similar equity instrument. In January 2006, Bluegate implemented SFAS No. 123R, and accordingly, Bluegate accounts for compensation cost for stock option plans in accordance with SFAS No. 123R. GOING CONCERN. We remain dependent on outside sources of funding for continuation of our operations.Our independent auditors issued a going concern qualification in their report dated March 12, 2007, which raises substantial doubt about our ability to continue as a going concern. 9 During the years ended December 31, 2006 and 2005, we have been unable to generate cash flows sufficient to support our operations and have been dependent on debt and equity raised from qualified individual investors.We experienced negative financial results as follows: 2006 2005 Net loss $ (9,191,559 ) $ (4,165,391 ) Negative cash flow from operations (1,039,364 ) (973,911 ) Negative working capital (1,165,572 ) (926,317 ) Stockholders' deficit (1,061,238 ) (711,046 ) During the six months ended June 30, 2007 and 2006, we experienced negative financial results as follows: 2007 2006 Net loss attributable to common shareholders $ (3,763,240 ) $ (2,386,373 ) Negative cash flow from operations (1,073,458 ) (883,630 ) Negative working capital (1,369,237 ) (1,705,074 ) Stockholders' deficit (1,267,823 ) (1,523,785 ) These factors raise substantial doubt about our ability to continue as a going concern.The financial statements contained herein do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue in existence.Our ability to continue as a going concern is dependent upon our ability to generate sufficient cash flows to meet our obligations on a timely basis, to obtain additional financing as may be required,and ultimately to attain profitable operations.However, there is no assurance that profitable operations or sufficient cash flows will occur in the future. We have supported current operations by: 1) selling our traditional connectivity services business, 2) raising additional operating cash through the private sale of our common stock, 3) selling convertible debt and common stock to certain key stockholders and 4) issuing stock and options as compensation to certain employees and vendors in lieu of cash payments. These steps have provided us with the cash flows to continue our business plan, but have not resulted in significant improvement in our financial position.We are considering alternatives to address our cash flow situation that include: - Raising capital through additional sales of our common and/or debt securities. - Reducing cash operating expenses to levels that are in line with current revenues. Reductions can be achieved through the issuance of additional common shares of our stock in lieu of cash payments to employees or vendors. These alternatives could result in substantial dilution of existing stockholders. There can be no assurances that our current financial position can be improved, that we can raise additional working capital or that we can achieve positive cash flows from operations.Our long-term viability as a going concern is dependent upon the following: - Our ability to locate sources of debt or equity funding to meet current commitments and near-term future requirements. - Our ability to achieve profitability and ultimately generate sufficient cash flow from operations to sustain our continuing operations. Our fiscal year end is December 31. Our operations are located in
